DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  line 4 recites “and taking a least one cell sample” which should recite --and taking at least one cell sample--.  Appropriate correction is required.

Status of Claims
The Reply and Amendment of 12/2/2020 (hereafter “the 12/2 Reply) has been entered, and Claims 2-5 have been canceled.  Claims 1 and 6-13 remain pending, with Claims 11-13 withdrawn from consideration as directed to non-elected inventions.  

Claim Interpretation
Claim 1 has been amended to recite the terms “progressively sampling” and “progressive sampling”, which are disclosed in the instant specification as follows:  
“samples of cells may be selected from one or more locations within the dysplastic, precancerous area and progressively further away from the tumor mass” (¶0018);

“Sampling widely from normal appearing tissue surrounding such tumors, progressively through dysplastic cells, and into the tumor per se” (¶0040).  
In light of the disclosure, the terms are interpreted as referring to sampling different locations in three dimensional space inside and outside (e.g. “beyond”) a tumor mass.  The terms are not interpreted as including sampling over time at the same location(s).  
Additionally, the terms are i) not interpreted as requiring that the sampling be performed radially, or performed on concentric layers, relative to a tumor mass; and ii) not interpreted as sampling of ‘steadily’ or ‘incrementally’ changing locations in three dimensional space inside and outside a tumor mass because of the likely issues under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, caused by such an interpretation.

Moreover, the recitation of “a periphery of the tumor” in Claims 1 and 6 has been, and continues to be, interpreted as referring to an area beyond the strict three dimensional limits of a solid tumor.  This is consistent with the use of the term in the instant disclosure and does not exclude any additional meanings of the term as discussed in the previous Office Action or herein.

Claim Objections
Claims 1, 6 and 9 are objected to because of the following informalities.  

Each of Claims 1 and 6 recites “progressively sampling multiple cell samples [ ] wherein said progressive sampling…” (emphasis added), which presents an improper switch from an adverb and verb word combination (i.e. “progressively sampling”) to a noun-as-adjective and gerund combination (i.e. “progressive sampling”) and so the latter should be revised to be identical to the former (or simplified to recite --said 
Claim 6, lines 4-5, recites “taking at least one cell sample at a location with the second tumor” (emphasis added), which contains a typographical error and so should recite --taking at least one cell sample at a location within the second tumor--; and
Claim 9 recites “determining which differences between [ ] are present in profiled cell samples within the tumor” (emphasis added), which contains a clerical error and so should recite --determining which differences between [ ] are present in profiled cell samples taken from within the tumor--.  
Appropriate explanations and/or corrections are required.

Claim Rejections - 35 USC § 112 – Withdrawn, New and Maintained
In light of claim amendments and cancellations, the previous rejection of Claims 1, 3, and 5-10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn. 
In light of claim amendments and cancellations, the previous rejection of Claims 1-3 and 5-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
In light of claim amendments and cancellations, the previous rejection of Claims 1-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Upon further review and in light of Berman et al. (“Classifying the precancers: A metadata approach.” BMC Med Inform Decis Mak 3, 8 (2003). https://doi.org/10.1186/1472-6947-3-8), the previous rejection of Claims 8 and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
In light of its cancellation, the previous rejection of Claim 5 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, has been withdrawn. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for identifying differences between the analyses of the analyzed cell samples, does not reasonably provide enablement for .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  This rejection has not been presented previously.
The broadest reasonable interpretation of the methods of Claims 1 and 6 includes their practice with “identifying differences between cells of the profiled cell samples” where the “differences” are not based on the “large scale analysis compris[ing] at least one of transcriptome sequencing, microRNA profiling, whole genomic sequencing, and bisulfite sequencing” as recited in each of the claims.  Non-limiting examples of such “differences” that may be identified include cell size, cell shape, cell stage in mitosis, proteins present and/or absent on the cell surface, level of metabolic activity, etc., which a skilled artisan would recognize as separate and distinct from the RNA expression and nucleic acid sequencing “large scale analysis” recited in the claims.  
Thus while the instantly rejected claims encompass in vitro methods of progressively sampling cell samples and “large scale analysis” thereof, the claims are not limited to embodiments wherein the “identifying [of] differences between cells” is based on differences resulting from the “large scale analysis”.  And while the instant disclosure describes use of the “large scale analysis” as part of “determining which differences between the cells of the cell samples contribute to the carcinogenesis” and “identifying carcinogenesis mutations” and revealing “changes or mutations that occurred during a cancer’s evolution” and providing not “differences” based on the “large scale analysis”.  
Moreover, it is noted that the preamble of Claim 1, which recites “a method of analyzing carcinogenesis of a solid tumor” does not limit the claimed methods and the “large scale analysis” to a use such as for “determining which differences between the cells of the cell samples contribute to the carcinogenesis” in ¶0011.  
Factors to be considered in determining whether undue experimentation is required, are summarized In re Wands [858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)]. The Wands factors are: (a) the quantity of experimentation necessary, (b) the amount of direction or guidance presented, (c) the presence or absence of working example, (d) the nature of the invention, (e) the state of the prior art, (f) the relative skill of those in the art, (g) the predictability or unpredictability of the art, and (h) the breadth of the claim.
The nature of the invention and breadth of the claims, as well as the lack of any example and sufficient direction or guidance have been noted above.  The state of the art includes knowledge that there are an enormous number of possible “differences” between cells that have been ‘progressively sampled’ (like the examples above) as encompassed by the claimed methods and that many of those “differences” have no apparent connection to carcinogenesis.  use the enormous number of “differences” between ‘progressively sampled’ cells, without guidance from the instant disclosure.  Moreover, it is unpredictable as to what means and/or materials are needed for the skilled artisan to invent the process(es) that are needed to practice and use the method with those “differences”.  The quantity of de novo experimentation to invent, test, and verify possible means and/or methods to apply, in order to use the methods in a manner commensurate with their scope is thus enormous, and so it would require undue experimentation by one of skill in the art to practice the invention as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This rejection was presented against Claims 1, 3, and 5-10 in the previous Office Action at ¶¶12-14 therein and is maintained against pending Claims 1 and 6-10.  
The phrase "a periphery of the tumor" in Claims 1 and 6 is a relative term which renders the claim indefinite.  The term "periphery" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While a generic definition of “periphery” refers to the outer limits or edges of a given area, volume or object, the specification includes a non-limited broadening of the term with reference to leukemias:  “cells on a ‘periphery’ of the leukemia that share, for example, lineage markers with a core leukemic population, but exhibit a slightly different expression of tumor markers” (see pg 15, ¶0034).  
It is noted that the instant disclosure at ¶0034 does not present “leukemias, i.e., cancers of the hematopoietic system” as separate or distinct from “solid tumors”  As such, the description of the term “periphery” therein is interpreted as applicable to “a solid tumor” as presented in the claims.  
That non-limited description does not remove ambiguity regarding the meaning of the term as applied to a “solid tumor” as recited in the claims because it is unclear as to what, and how many, “lineage markers within a core [tumor] population” define a “core” solid tumor population so that ‘cells on a periphery of that core’ can be identified and recognized as being within the scope of the term.  Similarly, it is unclear as to what level of “slightly different expression of tumor markers” would identify cells as being part of the “core” or part of the “periphery” thereof.  Therefore, the ambiguity of the term renders Claims 1 and 6-10 indefinite.  
Response to Arguments
In the 12/2 Reply, Applicants did not respond to this rejection beyond identifying it as applied to Claims 1, 3, and 5-10 along with the previous rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and stating that “the phrase ‘a periphery of the tumor’ is indefinite with respect to non-solid tumors” (see pg 5 of the Reply), which reflects a misunderstanding of the basis for the indefiniteness rejection.  
As explained above, the basis of the rejection is that “periphery” as disclosed and claimed is defined in part by cells “that share, for example, lineage markers with a core [solid tumor] population, but exhibit a slightly different expression of tumor markers”, which renders the metes and bounds of the claims indefinite.  

The following rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have not been presented previously.
Claim 1 recites "performing large scale analysis on all of the cell samples, wherein the large scale analysis comprises at least one of transcriptome sequencing, microRNA profiling, whole genomic sequencing, and bisulfite sequencing, resulting in profiled cell samples; and identifying differences between cells of the profiled
In the interest of advancing prosecution, and without obviating the need for Applicant to address this rejection, the term at issue is interpreted as ‘analyzed cell samples” based on the earlier recitation of “large scale analysis” in Claims 1 and 6.  

Dependent Claim 6 recites "selecting a second tumor from a second patient” in line 2, where there is no preceding recitation of a “patient” in independent Claim 1.  Instead, Claim 1 is not limited to embodiments with a “patient”, and so it is confusing as to how the entire subject matter of Claim 1 is properly ‘further comprised’ with the limitations of Claim 6.  
It is suggested that Applicant consider revising the beginning of Claim 6 to recite --The method of claim 1[[,]] wherein the solid tumor is a first tumor from a first patient and the method further comprises--.  

Dependent Claim 6 recites the limitation "the profiled cell samples of the first tumor" (emphasis added) in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.  And because Claim 6 recites “a second tumor from a second patient” in line 2, it is confusing as to whether “the first tumor” refers to a “first tumor” from that same “second patient” or to the “solid tumor” in Claim 1.  This is compounded by the lack of identification of the “solid tumor” in Claim 1 as a “first tumor”.  

Claim Rejections - 35 USC § 101 - Maintained
35 U.S.C. § 101 reads as follows:



Claims 1 and 6-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to 1) abstract ideas and 2) a natural phenomenon without significantly more.  Claim 1, line 8, recites a step of “identifying differences between cells of the cell samples” where mental processes including observation, evaluation, and opinion are abstract ideas used in the act of “identifying differences” present in the claim.  Dependent Claims 6-10 do not contain further limitations that alter the presence of the mental processes corresponding to that step in those claims.  Instead, Claim 6 further requires the identified “differences” be compared to cell samples of ”a second tumor” (see lines 12-14), where observation, evaluation, and opinion as abstract ideas used in the act of ‘comparing’; each of Claims 8 and 9 further requires additional “differences” between “normal” and “precancerous” cells be identified, where observation, evaluation, and opinion as abstract ideas used in the additional ‘identifying’; and Claim 10 further requires “determining which differences between the cells of the cell samples contribute to the carcinogenesis, where observation, evaluation, and opinion as abstract ideas used in the additional “determining”.  
Furthermore, and to the extent that “transcriptome sequencing, microRNA profiling, whole genomic sequencing, and bisulfite sequencing” in Claims 1 and 6, reflect analysis of naturally occurring polynucleotide sequences as present and/or found in their natural state, the Claims would be directed to the natural phenomenon of how those sequences naturally occur and exist.  
These judicial exceptions are not integrated into a practical application because the preceding steps in each of Claims 1 and 6 are i) an insignificant extra-solution activity; and ii) generally linking the use of a judicial exception (JE) to a particular technological environment or field of use, which is not indicative of integration of the JE into a practical application.  So regarding i), Claims 1 and 6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) because the preceding steps in the claims are only directed to steps for “progressively sampling” (i.e. obtaining or isolating) of cells from a solid tumor and analyzing genetic information and data from those cells.  
And regarding ii), those preceding steps in Claims 1 and 6 are the routine methodology of manipulating cells and the genetic material within them as part of the analysis of the cells and the genetic material, which are a particular technological environment or field of use at least as disclosed by Czerniak et al., Wellmann et al., and Backman et al. (as cited and further discussed below, based on their teachings as art under 35 U.S.C. 103).  
Accordingly, Claims 1 and 6-10 are directed to patent ineligible subject matter.
Response to Arguments
Applicant’s arguments in the 12/2 Reply have been fully considered in combination with the totality of evidence in the instant record and have been found to be unpersuasive.  
As an initial matter, it is noted that Applicant did not dispute the presence of a judicial exception in the claims.  Instead, Applicant argues that “the claimed process is not merely an abstract idea; rather, the result of the claimed process provides a real-world tangible solution to a growing problem” (emphasis added; see Reply, pg 7), which is consistent with “an abstract 
Applicant further argues that “even assuming, arguendo, that amended independent claim 1 recites a judicial exception, that alleged judicial exception is integrated into a practical application and claim 1 is therefore not directed to the judicial exception” (italics in the original; ibid).  This is not persuasive because, as set forth in the above statement of the rejection, the judicial exceptions are not integrated into a practical application because the preceding steps in each of Claims 1 and 6 are i) an insignificant extra-solution activity; and ii) generally linking the use of a judicial exception (JE) to a particular technological environment or field of use.  Applicants have provided no evidence or argument to overcome the evidence of record that the claimed processes are i) significantly more than the judicial exceptions and ii) are more than the routine methodology in the technological environment or field of use exemplified by the cited documents.  
Last, Applicant argues that the claims do “not seek to tie up all uses of the judicial exception, but rather recites a practical application that is further narrowed and limited by meaningful claim limitations” (ibid).  This is not persuasive.  The assertion that the claimed processes are “a practical application that is further narrowed and limited by meaningful claim limitations” does not obviate the evidence of record (as presented in the above statement of rejection) that the claims are directed to judicial exceptions without significantly more.  

Claim Rejections - 35 USC § 102 – Withdrawn
In light of claim amendments and cancellations, the previous rejection of Claims 1, 3, and 5-10 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Czerniak et al. has been withdrawn. 
In light of claim amendments and cancellations, the previous rejection of Claims 1, 2, 5, 7 and 10 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Navink et al. has been withdrawn. 
In light of claim amendments and cancellations, the previous rejection of Claims 1-3, 5-7 and 10 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Wellmann et al. has been withdrawn. 

And in the interest of clarity of the record regarding Wellmann et al., it is again noted that they teach, in relation to prostate cancer tumors, analyses of “approximately 500-1000 freshly obtained prostate cells” by SELDI-TOF-MS, to identify and compare “[m]ultiple specific protein patterns [that] were reproducibly detected in the range of 1.5 to 30 kDa in 28 sub-populations of 4 tumorous prostates and 1 control” with inclusion of a “specific 4.3 kDa peak [that] was increased in the prostate tumor stroma compared to normal prostate proper and transitional zone stroma and increased in prostate tumor glands compared to normal prostate proper and transitional zone glands” which were used to “identify cell and tumor specific proteins to understand molecular events underlying prostate carcinoma development” (underlining added to emphasize sampling of prostate tumor cells, normal prostate cells, and 
And related to “progressively sampling” as presented in amended Claim 1, the following copy of Figure 1 is provided (which is clearer than the copy provided with the IDS of 11/16/2019):  

    PNG
    media_image1.png
    1419
    773
    media_image1.png
    Greyscale

As evident from the sequence of parts (e) through (h), there is isolation of prostate primer tumor gland (compare parts (f) and (g)) and isolation of prostate proper stroma (compare parts (g) and (h)) with LAM, which corresponds to “progressively sampling”, and where their stroma corresponds to “at least one cell sample at a location within a periphery of the tumor” in the claims.  

Claim Rejections - 35 USC § 103 – Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Czerniak et al. (as previously cited) in view of Backman et al. (as previously cited).  This rejection was presented previously with respect to Claims 1, 2, and 4.  
As an initial matter, it is noted that both cited documents relate to analysis of cancer progression (i.e. carcinogenesis) as a common field of endeavor. 
In part, Czerniak et al. teach “a method of detecting the genetic changes in a subject related to the development and progression of cancers” (see e.g. pg 3, ¶0029) with inclusion of transitional cell (urothelial) carcinoma (TCC), which “is the most common neoplasm of the urinary bladder in the Western world”, and where approximately “20% of urothelial tumors are highly aggressive, solid, nonpapillary carcinomas” (underlining added; see e.g. pg 1, ¶0011, as well as Examples 5 and 6).  In Example 6, Czerniak et al. describe use of microdissection (see 
More specifically, Czerniak et al. teach a method for analyzing carcinogenesis in a single individual tumor by 
taking cell containing specimens, e.g. single cystectomy specimens (i.e. from a single subject) “each covering approximately 2 cm2 of mucosal area and corresponding to normal urothelium, precursor intraurothelial conditions and invasive carcinoma” including transitional cell carcinoma (TCC) containing specimens (see pg 4, ¶0036, and pgs 35-40, Example 5), including multiple specimens “from four male and one female patients” (see pgs 40-43, Example 6), which correspond to lines 2-3 of Claim 1 and to lines 2-6 of Claim 6 (and where mucosal areas that are “normal urothelium” and “precursor intraurothelial conditions” correspond to Claims 7 and 8; 
extracting DNA “from all mucosa samples and corresponded to microscopically verified urothelial lesions or normal bladder mucosa” cells, including normal cells (see pg 35, Ex. 5, ¶0313) and “from each sample” with use of microdissection (see pg 40, Ex. 6, ¶0345, and pg 43, Ex. 7, ¶0367) and including detection of loss of heterozygosity (LOH) by selecting markers “for testing exhibited high levels of heterozygosity and relatively uniform distribution, i.e. covered all regions of chromosome 9” (Ex. 5, ¶0313) as well as “for testing exhibited high levels of heterozygosity and relatively uniform distribution, i.e., covered all regions of chromosome 17, including those of special interest in urothelial carcinogenesis” (Ex. 6, ¶0347), and in relation to genome-wide PCR based loss of heterozygosity (LOH) analysis for markers on each 
where that analysis includes identifying differences between cells from within their specimens (see e.g. within the text and figures, where 'histologic' refers to normal, precursor and tumor classification and 'genetic' refers to DNA alterations, teachings in the histologic and genetic mapping for analysis of genome-wide patterns of allelic losses in the progression of bladder neoplasia from precursor intraurothelial conditions to invasive cancer; and in working example 1, esp. ¶0284, and Figure 1; and in the identifying of allele loss (i.e. LOH) and mutation, which implicitly teaches comparison with a normal or "baseline" reference, e.g. ¶¶0030, 0033, and 0107-0108; and in the identifying of chromosome alterations representing early and late events in disease progression, which implicitly teaches comparison with a normal "genetic baseline", e.g. ¶¶0031 and 0284; and in the detection of late genetic events restricted to carcinoma and adjacent dysplastic areas, e.g. ¶0031; and in the genome-wide mapping “of cancer progression from occult in situ precancerous conditions to clinically aggressive invasive disease” (emphasis added), e.g. ¶¶0032, 0104, 0311, 0313, 0345 and 0367; and in the analysis of normal, precursor and TCC tissue samples for LOH identified early and late events in the development of cancer, e.g. ¶0077); and in the approximately 2000 tests performed to reveal patterns of alterations to chromosome 17 and their relationship to the progression of urothelial neoplasia, e.g. working Example 6, ¶¶0343-0365, esp. 0348); and in the additional working 
Czerniak et al. do not teach “microRNA profiling” as “large scale analysis” as presented in Claims 1 and 6.  
Backman et al. teach the identification and use of miRNA (i.e. microRNA) markers as part of analyses of “precancerous lesions”, “tissue specimen [that] appear histologically normal according to the conventional criteria of histopathology”, “carcinogenesis”, and “pre-cancer” (see e.g. pgs 12-14, ¶0012 and 0017) with inclusion of “MicroRNA Profiling” (see pg 9, Example 4).  They further teach applicability of their analyses to “bladder cancer” (see pg 7, ¶0037).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Czerniak et al. to include analysis of miRNAs and microRNA profiling, as taught by Backman et al., in relation to TCC and bladder cancer carcinogenesis, with the reasonable expectation of successfully broadening and improving the method to better analyze carcinogenesis without surprising or unexpected results.  Additional rationales for the modification is provided by the skilled artisan’s recognition of the change as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element (i.e. microRNA profiling of Backman et al.) for another (LOH analysis of Czerniak et al.) to obtain predictable results; and simple use of a known technique (i.e. microRNA profiling of Backman et al.) to improve a similar method (of Czerniak et al.) in the same way.  

Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Czerniak et al. (as previously cited) in view of Guo et al. (as previously cited).  This rejection was presented previously with respect to Claims 1, 2, and 4.  
As an initial matter, it is noted that both cited documents relate to analysis of cancer progression (i.e. carcinogenesis) as a common field of endeavor. 
The teachings of Czerniak et al. have been explained above.  Their teachings regarding analysis of tumor cells are expressly referenced. 
Czerniak et al. do not teach “whole genome sequencing” as present in Claims 1 and 6.  
Guo et al. teach single cell whole genome sequencing (WGS) of cells from solid tumors (see e.g. title). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Czerniak et al. to include single cell whole genome sequencing, as taught by Guo et al., to further the Czerniak et al. method, with the reasonable expectation of successfully broadening and improving the method to better gather sequence information, and therefore differences between cells, to analyze carcinogenesis without surprising or unexpected results.  Additional rationales for the modification is provided by the skilled artisan’s recognition of the change as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element (i.e. WGS of Guo et al.) for another (LOH analysis of Czerniak et al.) to obtain predictable results; and simple use of a known technique (i.e. WGS of Guo et al.) to improve a similar method (of Czerniak et al.) in the same way.  
Response to Arguments
Applicant’s arguments in the 12/2 Reply have been fully considered in combination with the totality of evidence in the instant record and have been found to be unpersuasive.  
Applicant first argues that Czerniak et al., taken alone or in combination with Backman et al. or Guo et al., fail to teach or suggest the feature of “progressively sampling multiple cell samples from [a] solid tumor by microdissection, wherein said progressive sampling includes taking at least one cell sample at a location within the tumor and taking at least one cell sample at a location within a periphery of the tumor” and that “the instant disclosure is directed to a method wherein mutations may be mapped and identified by progressive sampling throughout the mutation pathway” (bold text in the original, underlining added; see pg 8, last full ¶, to pg 9, second full ¶ of Reply).
This is not persuasive because contrary to Applicant’s assertion, the feature of “microdissection” is taught by Czerniak et al. as explained in the above statements of rejection.  Moreover, and regarding the feature of “progressively sampling”, Applicant’s emphasis on “throughout the mutation pathway” is misplaced because Claims 1 and 6 require “progressively sampling [ ] by microdissection” (emphasis added) and “includes taking at least one cell sample at a location…”, which is reasonably interpreted as meaning physical sampling of cells in three dimensional space relative to a solid tumor mass and not reasonably interpreted as “sampling” information “throughout the mutational pathway”.   
And as explained in the Claim Interpretation section above, “progressively sampling” as presented in the claims encompasses the broad teaching of Czerniak et al. to take cell single cystectomy specimens (i.e. from a single subject) “each covering approximately 2 cm2 of mucosal area and corresponding to normal urothelium, precursor intraurothelial conditions and invasive carcinoma” including (transitional cell carcinoma) (TCC) containing specimens” as well as the specifics of their Example 6, which includes separation of bladder mucosa into “individual 1x2-cm samples” and evaluated “for histologic changes on frozen sections” (see e.g. ¶0344) and tissue of interest identified microscopically was “microdissected from the frozen block” where the samples included those “classified as normal urothelium” and TCCs, transitional cell carcinoma (see e.g. ¶0345).  
The above is contrary to Applicant’s argument that “[t]here is no selection of “a solid tumor” for analysis” in Czerniak et al. (see Reply, pg 9, last full ¶) because there is clearly sampling of a TCC solid tumor as well as non-tumor cells beyond the TCC.  
Applicants further argue that “there may be multiple tumors in the blocked region (and corresponding precursor and normal tissue associated with multiple tumors in the region) [of Czerniak et al. that] would result in defective cell samples that would not accurate reflect subpopulations created from a single tumor” (see Reply, pgs 9-10, bridging ¶).  This is not persuasive because the instantly rejected claims are not limited to “progressively sampling” only a single solid tumor.  It is thus noted that this feature upon which Applicant relies is not recited in the rejected claims.  And although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Moreover, and as pointed out by Applicant, “Czerniak’s analysis of ‘wide involvement of almost the entire urinary bladder mucosa”, Czerniak at Paragraph [0050]” (ibid) would necessarily mean that there were cell samples of, or from “a periphery of” a TCC because it would be inconsistent with Czerniak et al.’s description for none of the cell samples to have been from an area not beyond the strict limits of a TCC.  
As for Applicant’s arguments regarding Backman et al. and Guo et al. on page 10 of the Reply, it is noted that there is no need for either to “to cure the deficiencies of Czerniak” for the reasons provided above.  Moreover, and in the interest of clarity of the record, it is noted that Backman et al. also teach use of cells from a tissue specimen that are “not from a tumor” (see e.g. ¶0012) and “from an organ site other than a tumor” (see e.g. ¶0017), both of which correspond to “a periphery of a tumor”.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






kl


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635